Per Curiam.
We affirm the summary judgment entered. Appellant contends that the issue of whether the note in question in this case was usurious was not conclusively refuted in the record. The note on its face is not usurious, and appellant’s affidavit which merely states that the note was usurious without any calculations is insufficient to raise an issue of material fact. Eastland Inv. Co. v. Baker, 344 So.2d 882 (Fla. 3d DCA1977).

Affirmed.

Warner and Gross, JJ., and Singhal, Raag, Associate Judge, concur.